 


 HR 5551 ENR: To amend title 11, District of Columbia Official Code, to implement the increase provided under the District of Columbia Appropriations Act, 2008, in the amount of funds made available for the compensation of attorneys representing indigent defendants in the District of Columbia courts, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 5551 
 
AN ACT 
To amend title 11, District of Columbia Official Code, to implement the increase provided under the District of Columbia Appropriations Act, 2008, in the amount of funds made available for the compensation of attorneys representing indigent defendants in the District of Columbia courts, and for other purposes. 
 
 
1.Implementation of Increase Provided in Funding for Compensation of Attorneys Representing Indigent Defendants in District of Columbia Courts 
(a)Increase in Hourly RateSection 11–2604(a), District of Columbia Official Code, is amended by striking $65 per hour and inserting $80 per hour. 
(b)Increase in Caps on Total Compensation Paid for Particular CasesSection 11–2604(b), District of Columbia Official Code, is amended to read as follows: 
 
(b)The compensation to be paid to an attorney appointed pursuant to this chapter shall not exceed the following maximum amounts: 
(1)For representation of a defendant before the Superior Court of the District of Columbia for misdemeanors or felonies, the maximum amount set forth in section 3006A(d)(2) of title 18, United States Code, for representation of a defendant before the United States magistrate judge or the district court for misdemeanors or felonies (as the case may be). 
(2)For representation of a defendant before the District of Columbia Court of Appeals, the maximum amount set forth in section 3006A(d)(2) of title 18, United States Code, for representation of a defendant in an appellate court. 
(3)For representation of a defendant in post-trial matters for misdemeanors or felonies, the amount applicable under paragraph (1) for misdemeanors or felonies (as the case may be). . 
2.Effective DateThe amendments made by this Act shall apply with respect to cases and proceedings initiated on or after the date of the enactment of this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
